              Case 3:20-cv-00279-RCJ-CLB Document 18
                                                  16 Filed 07/16/20
                                                           07/15/20 Page 1 of 2
                                                                              1


1    Susan Shubeck
     pro se
2    245 West Las Flores Ave.
     Arcadia, CA 91007
3    Phone: 323.347.8209
     SusanShubeck2020@gmail.com
4

5                                                          United States District Court
                                                               District of Nevada
6

7     Susan Shubeck, an Individual,                                                                        Case No. 3:20-cv-00279-RCJ-CLB
                         Plantiff
8    v.
     MCEWEN MINING INC., a Foreign
9    Corporation; DOES 1-25 inclusive; and
     ROE CORPORATIONS 1-25 inclusive,
10                        Defendants                                                      MOTION TO EXTEND TIME.

11   Whereas, on July 15, 2020, Plantiff Susan Shubeck is requesting more time. I am now Pro Se and living in a different state and need time
     to prepare and request permission for e-file registry. I have not been able to obtain counsel and am unsure I will be able to do so as any
12   attorney I have made an effort to retain has told me to use my former attorney who dropped my case via text after he removed it from
     EEOC/NERC and filed in Federal Court without my consent nor knowlede.
13   I ask the court to grant me 30 days to learn what is necessary to get my fair day in court.

14   Respectfully,
     Susan Shubeck
15                              Verified by PDFfiller
     Susan Shubeck              07/15/2020

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 3:20-cv-00279-RCJ-CLB Document 18
                                                  17 Filed 07/16/20
                                                           07/15/20 Page 2
                                                                         1 of 2
                                                                              1


1    Susan Shubeck
     pro se
2    245 West Las Flores Ave.
     Arcadia, CA 91007
3    Phone: 323.347.8209
     SusanShubeck2020@gmail.com
4

5                                                         United States District Court
                                                              District of Nevada
6

7     Susan Shubeck, an Individual,                                                           Case No. 3:20-cv-00279-RCJ-CLB
                         Plantiff
8    v.

9    MCEWEN MINING INC., a Foreign
     Corporation; DOES 1-25 inclusive; and
10   ROE CORPORATIONS 1-25 inclusive (defendants)

11   Whereas, on July 15, 2020, Plantiff Susan Shubeck is requesting more time. I am now Pro Se and living in a different state and need time
     to prepare and request permission for e-file registry. I have not been able to obtain counsel and am unsure I will be able to do so as any
12    attorney I have made an effort to retain has told me to use my former attorney who dropped my case via text after he removed it from
     EEOC/NERC and filed in Federal Court without my consent nor knowlede.
13   I ask the court to grant me 30 days to learn what is necessary to get my fair day in court.

14   Respectfully,
     Susan Shubeck
15
     Susan Shubeck               Verified by PDFFiller

16                               07-15-2020 00:00



17

18        ORDER
          IT IS HEREBY ORDERED that the Motion for Extension of Time (ECF Nos. 16, 17) are
19        GRANTED.
          IT IS FURTHER ORDERED that the Plaintiff shall file a response to the Motion to Dismiss (ECF
20        No. 9) on or before Monday, August 17, 2020.
          No further extensions shall be granted.
21

22

23        ___________________________________
          ROBERT C. JONES
24        District Judge
          Dated: July 16, 2020
25

26

27

28
